Citation Nr: 1813842	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-38 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to payment of retroactive VA compensation for the period from April 1, 2013 to June 30, 2014.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1962 to July 1985, including combat service in the Republic of Vietnam and his decorations include the Navy Achievement Medal with "V" device, Combat Action Ribbon and the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In April 2017, the Veteran was paid the full amount of the VA compensation benefits withheld for the period from April 1, 2013 through June 30, 2014.


CONCLUSION OF LAW

There being no justiciable case or controversy, the appellant's claim of entitlement to payment of retroactive VA compensation benefits for the period from April 1, 2013 to June 30, 2014 is dismissed.  38 U.S.C. § 7105 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to retroactive payment of VA compensation benefits in the amount of $19,461.85 for the period from April 1, 2013 to June 30, 2014.  See January 2016 Notice of Disagreement; see also July 2016 VA Form 9.  The Veteran is, in essence, seeking concurrent payment of his military retirement pay and VA disability compensation for this period.  

The Board finds the Veteran has already been paid the retroactive benefits he seeks and as such the appeal must be dismissed as moot.  See April 2017 Notification Letter.  There is a general prohibition on the concurrent payment of military retirement pay and VA disability compensation pay without a waiver.  See 38 U.S.C. § 5304; see also 38 U.S.C. § 5305; 38 C.F.R. § 3.750.  Legislation, however, has been enacted to allow certain Veterans to receive some measure of concurrent payments for both their retired military pay and their VA disability compensations.  The two applicable programs are known as Combat Related Special Compensation (CRSC) and Concurrent Retirement and Disability Payment (CRDP).    

The CRSC and CRDP programs were established for the purpose of allowing receipt of partial or full military retired pay and VA disability compensation to eligible military retirees.  Basic eligibility for CRSC requires that the Veteran have completed 20 years of service and have a qualifying combat- related disability.  See 10 U.S.C. § 1413a.  Notably, VA is not the agency responsible for making the determination of CRSC or CRDP eligibility in the first instance.  The Veteran must apply with his own service department through the Defense Finance and Accounting Service (DFAS).  See 10 U.S.C. § 1414.  Once a determination on eligibility has been made by DFAS and notice provided to VA, the Veteran's compensation can be adjusted accordingly.  

Here, the Veteran argues that he is entitled to an additional $19,461.85 in retroactive compensation benefits for the period between April 1, 2013 and June 30, 2014.  By way of background, in a June 2014 rating decision, the RO granted several claims, resulting in the Veteran receiving a 100 percent schedular rating effective March 15, 2013.  VA notified the Veteran that it would be withholding a portion of his disability compensation for the period between April 1, 2013 and June 30, 2014 in order to prevent an overpayment because his retirement pay continued.  Effective July 1, 2014, the Veteran was paid his full VA compensation.  

In December 2015, VA notified the Veteran that based on the Audit Error Worksheet received from DFAS dated August 2014, he was entitled to a retroactive CRSC compensation payment of $4,265.00 for the period between April 2013 and June 2014.  This amount was paid to the Veteran.  He appealed the December 2015 determination, arguing that DFAS mistakenly found that he was entitled to CRSC benefits at the 70 percent rate even though he was in receipt of a 100 percent disability rating from VA.  He sought an additional $19,461.85 in retroactive compensation for the period at issue.  See January 2016 Notice of Disagreement.  A Statement of the Case was issued in June 2016 and the Veteran perfected his appeal.  

In August 2016, the Department of the Navy reconsidered the Veteran's CRSC application in light of additional evidence, and awarded a 100 percent rating for CRSC benefits effective September 2005.  In January 2017, VA received an updated Audit Error Worksheet from DFAS showing the total amount of additional retroactive CRSC/CRDP compensation payments due to the Veteran from VA, including the amounts due for the period between April 1, 2013 and June 30, 2014.  In Apri 2017, VA paid the Veteran a retroactive CRSC compensation payment of $19,560.85.  This amount represents payments due for October 2012 ($99.00) and the period from April 1, 2013 to June 30, 2014 ($19,461.85).  See January 2017 Audit Error Worksheet; see also April 2017 Notification Letter; March 2017 Corporate Award and Rating Data.  Thus, the evidence of record shows that the Veteran has received the amount of the retroactive benefits he sought for the period at issue in this appeal, April 1, 2013 to June 30, 2014.  

In light of the above, the Board finds that the Veteran's claim currently on appeal is moot because he is already in receipt of the $19,461.85 in retroactive compensation benefits he seeks on appeal for the period between April 1, 2013 and June 30, 2014.  


ORDER

The appeal with regard to the payment of retroactive VA compensation benefits for the period April 1, 2013 to June 30, 2014 is dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


